                                       United States District Court
                                          Southern District of Illinois

 UNITED STATES OF AMERICA                                )ORDER GRANTING MOTION FOR
                                                         )SENTENCE REDUCTION PURSUANT TO
                                                         )18 U.S.C.§3582(c)(1)(B)
         v.                                              )
                                                         ) Case Number: 05CR30137-001 (SMY)
                                                         ) Registration Number: 07580-025
     DAMMARO D. PERKINS




Ethan Skaggs                                           Suzanne Garrison
Assistant Federal Public Defender                      Assistant United States Attorney

DATE OF IMPOSITION OF ORIGINAL JUDGMENT: September 28, 2007

       Upon motion of the defendant, made pursuant to 18 U.S.C. §3582(c)(1)(B), for a reduction in the term of
imprisonment imposed based upon the First Step Act § 404, and having considered such motion,

IT IS ORDERED that the motion (Doc. # 117) be and the same is hereby GRANTED. Pursuant to the First
Step Act § 404, the original sentence of 210 months, consisting of 150 months on Count 1, 120 months on
Counts 2 and 3, with all such terms to be served concurrently, and 60 months on Count 4 to be served
consecutively to Counts 1, 2, and 3, and 8 years of supervised release consisting of 8 years on Count 1, 4 years
on Counts 2 and 4, and 3 years on Count 3, all such terms to run concurrently, is reduced to:

106 months, consisting of 46 months on each of Counts 1, 2 and 3, with such terms to be served concurrently,
and 60 months on Count 4, with said term to be served consecutively to Counts 1, 2 and 3, and 6 years of
supervised release consisting of 6 years on Counts 1, 4 years on Counts 2 and 4, and 3 years on Count 3, all
such terms to run concurrently

I.      Court Determination of Advisory Guideline Range

        Previous Offense Level: 26                       Amended Offense Level: 16
        Criminal History Category: VI                    Criminal History Category: VI
        Previous Guideline Range: 120–150 months         Amended Guideline Range: 46-57 months
        Mandatory minimum sentence of 120 months (Ct. 1) No mandatory minimum sentence (Cts. 1, 2, & 3)
        60 months (Ct. 4 – consecutive)                  60 months (Ct. 4 – consecutive)

II.     Sentence Relative to Amended Advisory Guideline Range

_X_     The reduced sentence is within the amended advisory guideline range.

____    The reduced sentence is below the amended guideline range due to a Rule 35(b) reduction.

____    The reduced sentence is outside the amended guideline range for the following reasons:
III.   Further Explanation

        To insure that the defendant is in fact timely released, the Bureau of Prisons is directed to take all
appropriate steps to complete the processing of the defendant’s release plan prior to the effective date of this
order. If this order results in a release date ten or fewer days after the date this order is entered, this order
shall be STAYED for a period of ten days from the docketing date of this order to ensure the defendant, the
Bureau of Prisons and the Probation Office adequate time to prepare for the defendant’s reentry into society.

       If the amount of time the defendant has served exceeds this sentence, the sentence is reduced to a “Time
Served” sentence.

        Except as otherwise provided herein, (i.e., the reduced term of imprisonment and term of supervised
release) all provisions of the original judgment imposed September 28, 2007, shall remain intact, and the same
are incorporated herein by reference as though set forth herein at length.

       IT IS SO ORDERED.

       DATED: April 4, 2019



                                                       STACI M. YANDLE
                                                       United States District Judge
